          Case 3:19-cr-30027-MGM Document 8 Filed 07/02/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA )
                         )
v.                       )                      Criminal No. 19-mj-3131 (KAR)
                         )
ANTHONY J. SCIBELLI,     )
           Defendant.    )

                                   ORDER OF DETENTION
                                        July 2, 2019
Robertson, U.S.M.J.

       The defendant, Anthony J. Scibelli (“the Defendant”), has been charged by complaint

with collection of an extension of credit by extortionate means in violation of 18 U.S.C. § 894.

The government moved for pretrial detention. At the July 2, 2019 initial appearance, after

consultation with counsel, the Defendant agreed to entry of an order for pre-trial detention

without prejudice to the filing by the Defendant of a motion seeking pretrial release at such time

as he is in a position to make such a motion.

       Accordingly, it is ORDERED that the Defendant be DETAINED pending trial and it is

further ORDERED that:

       (1)     the Defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal;

       (2)     the Defendant be afforded reasonable opportunity for private consultation with

counsel; and

       (3)     on order of a court of the United States or on request by an attorney for the

government, the person in charge of the corrections facility in which the defendant is confined



                                                  1
          Case 3:19-cr-30027-MGM Document 8 Filed 07/02/19 Page 2 of 2



deliver the defendant to an authorized Deputy United States Marshal for the purpose of any

appearance in connection with a court proceeding.

       This order is without prejudice to the defendant filing a motion at any time seeking a

hearing to consider the issue of pre-trial detention, regardless of whether there have been

changed circumstances.


                                                     /s / Katherine A. Robertson
                                                     KATHERINE A. ROBERTSON
                                                     United States Magistrate Judge




                                                 2
